The sole question in this case is that of ownership of a Chevrolet sedan. Appellant, claiming that the automobile belonged to him and was wrongfully detained by appellee, brought replevin. Appellee answered, asserting title to the car. After hearing the testimony of the parties and their witnesses a jury returned verdict in favor of appellee. From judgment entered on the verdict this appeal is prosecuted.
Appellant urges only one ground for reversal: That the evidence was not sufficient to sustain the verdict.
On appeal from a judgment based on a jury's verdict, the evidence must be given the strongest probative force in favor of the successful party that it will reasonably bear. *Page 809 
"In determining the sufficiency of the evidence to sustain a verdict, the Supreme Court views the evidence in the light most favorable to the appellee, and will not set aside a verdict if supported by substantial evidence. Home Life Ins. Co. v. Miller, 182 Ark. 901, 33 S.W.2d 1102; M. P. Rd. Co. v. Fowler, 183 Ark. 86, 34 S.W.2d 1071; M. P. Rd. Co. v. Sandifur, 183 Ark. 196, 32 S.W.2d 316; Mosley v. Raines, 183 Ark. 569, 37 S.W.2d 78; Republic Mining  Mfg. Co. v. May, 184 Ark. 786,43 S.W.2d 742"; Missouri Pacific Railroad Company v. Barron,196 Ark. 244, 117 S.W.2d 15.
The record in this case discloses abundant evidence, of a substantial nature, to support the verdict. The judgment of the lower court is accordingly affirmed.